DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the election filed December 7, 2021.

Election/Restrictions
Applicant's election with traverse of claims 1-10 and 19-20 in the reply filed on December 7, 2021 is acknowledged.  The traversal is on the ground(s) that Species I, the light-emitting panel of FIGs. 2-9 corresponding to claims 1-9 and 19-20, and Species II, the display device of FIG. 1 corresponding to claims 10-18 form a single general inventive concept since the display device comprises all technical features of the light-emitting panel.  This is found to be persuasive.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
LIGHT-EMITTING PANEL AND DISPLAY DEVICE INCLUDING BLOCKING STRUCTURE HAVING A RECESSED STRUCTURE.

Allowable Subject Matter
Claims 1-20 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not disclose, make obvious, or otherwise suggest the structure of the applicant's together with the other limitations of the claims, such as the configuration of elements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to light-emitting devices:
Bu et al. (US 2020/0058899 A1)		Dong et al. (US 11,228,006 B2)
Guo (US 2021/0257586 A1)		Lee (2012/0048462 A1)
Liu et al. (US 2021/0336216 A1)		Riegel et al. (US 2018/0151833 A1)	Wang et al. (US 2013/0334959 A1).

This application is in condition for allowance except for the above formal matters.
Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IDA M SOWARD whose telephone number is (571)272-1845. The examiner can normally be reached Monday through Thursday, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A. Feeney can be reached on 571-570-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



IMS
January 18, 2022
/IDA M SOWARD/Primary Examiner, Art Unit 2822